Citation Nr: 1146789	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left upper extremity.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial disability rating in excess of 20 percent for service-connected peripheral neuropathy of the left lower extremity.

4.   Entitlement to an initial disability rating in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity.
 
5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected thoracolumbar spinal disability prior to April 2, 2008, and in excess of 40 percent thereafter.

6.  Entitlement to a total rating based on individual unemployability (TDIU rating).

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1985 to February 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing before the undersigned Chief Veterans Law Judge in May 2009.  A transcript of those proceedings has been associated with the Veteran's claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIUC is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As such, that issue is listed on the cover page of this document.  This is the case irrespective of the RO's prior adjudication of this issue in 2006 and 2009.

The Veteran's claims were remanded by the Board for further procedural and evidentiary development in August 2009.  After undertaking to complete the requested development, the RO readjudicated the claim, as reflected by a February 2011 supplemental statement of the case.  The Board finds that with regard to the Veteran's thoracolumbar spine disability increased rating claim, the RO substantially complied with the Board's prior remand directives, and thus, this issue is ripe for appellate review.  However, the Board finds that further development is warranted with respect to the issues of entitlement to increased ratings for peripheral neuropathies of the upper and lower extremities.  Accordingly, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Prior to April 2, 2008, the evidence of record reflects that the Veteran demonstrated 80 degrees of forward lumbar flexion and 200 degrees of combined thoracolumbar range of motion, and that he did not evidence any abnormal spinal curvature or gait.

2.  As of April 2, 2008, the evidence fails to reflect that the Veteran has any spinal ankylosis.

3.  The evidence of record throughout the entire rating period on appeal fails to reflect that the Veteran has been prescribed bed rest to treat any incapacitating episodes of back pain or that he has any neurologic manifestations of his lower back disability which has been medically identified. 

4.  The veteran is service-connected for a back disability, atonic hypotonic contractile bladder, a psychiatric disorder, progressive peripheral idiopathic polyneuropathy of the right and left lower extremity, progressive peripheral idiopathic polyneuropathy of the right and left upper extremity, tinnitus, status post subacromial bursectomy and resection of the right distal clavicle (right shoulder disorder) and hypertension.  He has a combined service-connected rating of 80 percent from February 2005 and 90 percent effective from April 2008.

5.  The veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a thoracolumbar spinal disability prior to April 2, 2008, or a 40 percent rating thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria are met for a TDIU rating.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  With regard to the Veteran's thoracolumbar spinal disability, however, the Board notes that the Veteran's claim for higher rating arises from his disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As notice with regard to the Veteran's initial service connection claim was satisfied by a letter issued in April 2005, the instant appeal may be adjudicated without remand for further notification.  

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue whose merits are addressed in this appeal has been obtained.  The Veteran's service treatment records have been obtained, which are relevant to the instant increased rating claim because they reflect the history of the Veteran's thoraolumbar spinal disability.  The Veteran's VA and private treatment records have also been obtained, and the Veteran has not identified any relevant, available records that are not of record.  The Veteran was also provided with several appropriate VA examinations, which the Board finds are adequate for rating purposes, as they include findings relevant to the applicable rating criteria.  

The Veteran was also offered an opportunity to testify at an RO formal hearing, but he cancelled his hearing request, and the Veteran testified hearing before the undersigned Chief Veterans Law Judge.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  See 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  See 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern, although staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been assigned a 10 percent disability rating for his service-connected thoracolumbar spinal disability prior to April 2, 2008, with a 40 percent assigned thereafter.  The Veteran asserts that the severity of his thoracolumbar spine symptoms throughout the rating period entitles him to increased disability ratings.

Diagnostic Code 5237 indicates that a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; and a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In this case, the Veteran has not alleged that bed rest has been prescribed to treat incapacitating episodes of intervertebral disc syndrome, and no such prescription is noted in the treatment records or examination reports.  Therefore, as the evidence does not show the Veteran meets the definition of an "incapacitating episode," it is more advantageous to him to evaluate his service-connected back disability under the General Rating Formula for Diseases and Injuries of the Spine.

Regarding the orthopedic manifestations of a lower back disability, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexions are zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2010).  

When rating under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).  

It is noted, however, that the regulations regarding back disabilities were written to take pain and other symptoms into account.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

The relevant evidence of record includes the Veteran's service treatment records, VA examination reports, and his Board hearing testimony.  The Veteran's VA and private treatment records were also reviewed in conjunction with the Board's adjudication of this appeal.  

The Veteran's service treatment records indicate that his thoracolumbar spine disability was discovered during testing conducted in 2003 to discern the etiology of his peripheral neuropathy symptoms.  (The radiological study findings fail to suggest that the Veteran's neuropathies are related to his spinal disability.)  

The Veteran was afforded a VA examination in June 2005, which included an assessment of his spinal disability.  During the examination, the Veteran reported that he experiences occasional, non-radiating lower back pain.  On physical examination, the Veteran demonstrated forward flexion to 80 degrees without experiencing pain, but he stated he could not demonstrate lumbar extension because his ankles were too weak to allow him to perform the exercise.  The Veteran demonstrated 30 degrees of bilateral lateral flexion and lateral rotation, and the Veteran also performed these ranges of motion without pain.  X-ray studies performed in conjunction with VA examination revealed mild degenerative changes of the thoracolumbar junction.

A subsequent April 2008 VA examination included an assessment of the Veteran's thoracolumbar spinal disability.  Based on these examination results, the RO increased the Veteran's evaluation from 10 percent disabling to 40 percent disabling.   The examination report reflects that the Veteran reported the onset of his lumbar spine condition in 2003 and that his condition had become progressively worse since its onset.  The Veteran also reported having four to five incapacitating episodes of spinal pain that last approximately two days and caused limitation of motion.  The Veteran further reported experiencing flare-ups of severe spinal pain lasting one to two days, and that these flare-ups occurred once every one to two months.

On physical examination, the Veteran demonstrated lumbar flexion to 30 degrees, with pain beginning at 30 degrees, and lumbar extension to 10 degrees, with pain and instability of stance beginning at 10 degrees.  The Veteran also demonstrated 30 degrees of bilateral lateral flexion and bilateral lateral rotation, and the examiner indicated that the Veteran did not have any additional pain or further limitation of motion upon repetitive range of motion testing.  The examiner further noted that the Veteran reported mild tenderness to palpation of the mid-lumbar spinal region, but noted that there was no evidence of spinal fracture or ankylosis.  As this VA examination also encompassed an assessment of the Veteran's service-connected peripheral neuropathies, several related abnormal neurological findings were noted during the neurological portion of the examination.  However, there is no indication in the examination report that these neurological abnormalities were related to the Veteran's spinal disability.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine, and noted no associated neurological manifestations of this lumbar spine disability.

During his May 2009 Board hearing, the Veteran testified that his back disability causes limitations in mobility, as prolonged walking can exacerbate his symptoms.  The Veteran testified that he relies on ambulatory devices, such as leaning on a shopping cart when in a grocery store, and that he also occasionally uses a motorized scooter.  However, the Veteran also attributed this reported symptomatology to his service-connected lower extremity peripheral neuropathies.

Pursuant to the Board's Remand instructions, the Veteran was afforded a VA spinal examination in May 2010.  During the examination, the Veteran reported experiencing lower back pain, but denied experiencing any radiating pain or radicular symptoms.  The Veteran reported experiencing lower back fatigue, decreased motion, stiffness, and spasms, but stated that he had not experienced any incapacitating episodes of back pain or flare-ups of his spinal disease.  He reported that he was able to walk a quarter of a mile, but did not specify whether this ambulatory limitation was due to his back disability.  

On physical examination, the examiner noted no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, weakness, motor impairment, abnormal muscle tone, abnormal reflexes, or sensory impairment apart from the Veteran's altered sensation of his lower extremities (which the record reflects is a manifestation of his service-connected peripheral neuropathy).  Furthermore, the examiner noted that the Lasegue's testing was negative.  On range of motion testing, the Veteran demonstrated 80 degrees of lumbar forward flexion, 20 degrees of lumbar extension, and 30 degrees of bilateral lateral flexion and bilateral lateral rotation.  While the examiner noted objective evidence of pain on active range of motion, the examiner further noted that there was no additional limitation of motion after repetitive range of motion testing.  The examiner concluded by diagnosing the Veteran with lumbago, but noting back pain (and no neurological impairments) as the only manifestation of this back disorder.

Turning first to the rating period prior to April 2, 2008, the Board does not find that the evidence of record presents a basis for awarding a rating in excess of 10 percent for the orthopedic manifestations of the Veteran's lower back disability.  In that regard, the Board notes that the Veteran has consistently demonstrated forward lumbar flexion in excess of 60 degrees, with the Veteran demonstrating 80 degrees of forward flexion during his 2005 VA examination.  Moreover, the Veteran's combined range of thoracolumbar spinal motion far exceeds the 120 degrees required for a 20 percent rating, with the Veteran's combined range of thoracolumbar motion measured as 200 degrees during his 2005 VA examination.  Furthermore, there are no findings suggesting the Veteran evidenced an abnormal spinal contour, and while the VA examiner noted that the Veteran exhibited an abnormal gait, the examiner did not attribute the Veteran's impaired gait to severe lumbar muscular spasms or guarding.  Rather, the examination report indicates that the Veteran's abnormal gait was the result of his service-connected lower extremity peripheral neuropathy.

Furthermore, the evidence fails to suggest that the Veteran experienced any neurologic manifestations of his thoracolumbar spinal disability during this rating period.  During his 2005 VA examination, the Veteran stated that he did not experience any radiating back pain, and while he reported experiencing a bladder impairment, that symptom was attributed to his service-connected atonic bladder, not to his thoracolumbar spinal disability.  Thus, the Board finds that a separate evaluation for any neurological impairments of the Veteran's thoracolumbar spinal disability is not warranted.

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

The Board acknowledges the Veteran's report that his back disability is aggravated by prolonged standing or walking and that he was unable to demonstrate any lumbar extension during his 2005 VA examination.  However, the Board notes that the 2005 examiner noted that the Veteran evidenced no pain on range of motion testing, and the Veteran's inability to demonstrate lumbar extension was attributed to his ankle weakness.  Moreover, even considering the Veteran's lack of lumbar extension, the Veteran's combined thoracolumbar range of motion of 200 degrees far exceeded the criteria for the next higher rating, which requires a combined range of motion of 120 degrees.  Additionally, the Veteran denied having flare-ups and there is no indication that any painful episodes results in functional loss necessary for the next higher rating.  Accordingly, the Board finds this evidence fails to suggest that an increased rating based on functional loss is warranted.

Turning next to the issue of entitlement to a rating in excess of 40 percent for the rating period commencing on April 2, 2008, the Board finds that the Veteran's disability picture is accurately reflected by currently-assigned disability rating, as the medical evidence of record fails to reflect that the Veteran's spine is ankylosed.  In that regard, the 2008 and 2010 examiners specifically noted no evidence of spinal ankylosis.

Furthermore, the Board finds that the evidence does not support a separate disability rating for any neurologic manifestations.  The Veteran has not reported any radiating back pain or neurologic manifestations of his lower back disability, and Lasegue's testing failed to reveal any neurological manifestations related to the Veteran's lower back disability.  Furthermore, the Veteran's symptoms of leg numbness, pain, and weakness have been attributed to his service-connected lower extremity peripheral neuropathies, and the Veteran's bladder impairment has been attributed to the Veteran's service-connected atonic bladder.  The Veteran has also denied experiencing any radiating lower back pain or radiculopathy.

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. 202.  In that regard, the Board acknowledges the Veteran's report of experiencing flare-ups of his back disability and "incapacitating episodes" of back pain.  (The Board notes that, as referenced above, the Veteran has not been prescribed bed rest to treat these reported incapacitating episodes, nor do the volumes of treatment records associated with his claims files reflect any treatment for his back disability during the instant rating period.)  The Board further acknowledges that the Veteran experienced pain on range of motion testing conducted during his VA examinations.  However, the examiners stated that the Veteran did not demonstrate any additional limitation of motion due to pain or other factors after repetitive range of motion testing.  Moreover, the Veteran demonstrated a considerable improvement in his range of lumbar flexion during his 2010 VA examination, as he only demonstrated 30 degrees of forward flexion in 2008, but demonstrated 80 degrees in 2010.  With respect to his complaints of flare-ups, the Board observes that there is no medical or lay evidence demonstrating that any flare-ups that the Veteran's has results in ankylosis-the requirement for the next higher rating.  Given the totality of this evidence, the Board does not find that the evidence suggests that the Veteran should be awarded a rating in excess of his currently-assigned 40 percent evaluation on the basis of functional loss.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating the Veteran's thoracolumbar spinal disability increased rating claim, including the Veteran's reported back symptomatology, which is detailed and discussed above.  The Board further acknowledges that the Veteran is competent to report his back symptomatology and finds the Veteran's accounts to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, as detailed above, certain objective criteria must be met in order to warrant an increased schedular rating under the applicable rating criteria, and the record lacks the requisite objective findings to support an increased rating.

Accordingly, the criteria for a schedular rating in excess of 10 percent prior to April 2, 2008, and 40 percent thereafter, for a service-connected thoracolumbar spinal disability have not been met, and the Veteran's appeal of this issue is therefore denied.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's thoracolumbar spinal disability increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

TDIU

The Veteran claims that his service-connected disabilities, to include his service-connected back disability, prevent him from being able to engage in a substantially gainful occupation.  A claim for an increased rating, encompasses a claim for a TDIU rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the Board will adjudicate this issue below.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002). Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent. Id. 

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability - that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  "Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "[m]arginal employment shall not be considered substantially gainful employment.

In this case, the veteran contends he is unable to maintain substantially gainful employment due to his service-connected disabilities.  The veteran is service-connected for a back disability, atonic hypotonic contractile bladder, a psychiatric disorder, progressive peripheral idiopathic polyneuropathy of the right and left lower extremity, progressive peripheral idiopathic polyneuropathy of the right and left upper extremity, tinnitus, status post subacromial bursectomy and resection of the right distal clavicle (right shoulder disorder) and hypertension.  He has a combined service-connected rating of 80 percent from February 2005 and 90 percent effective from April 2008.  Therefore, he meets the scheduler criteria for TDIU under 38 C.F.R. § 4.16(a).

That said, in order for the veteran to be entitled to TDIU, the record must still establish that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a).

The veteran served in the military for 20 years as an electronics technician.  He reported completing 4 years of college.  He related that he had training, education and experience in micromini repair, fiber optic and cable repair.  He reports that he was also an inspector and technical instructor.  He also reports working in fire control.  He related that due to his service-connected disability that he could not sit, stand or walk for very long and that he had to spend most of his time in bed.  See, the Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) dated in May 2006 and October 2008.  His DD 214 Form shows that his military occupational specialty (MOS) included the following: advanced tomahawk weapon control system operator and maintenance technician; Tomahawk weapon system maintenance technician, miniature/micro-miniature electronic repair inspector and instructor.

The Veteran retired from the military due to disability.  See DD 214 Form.  He testified at the May 2009 Travel Board hearing that during the last year of his military service, he did not work due to medical disability and that he had not worked since being discharged from service.  When asked during the Travel Board hearing about how his back affected him, the Veteran responded that it restricted him from being able to do any work that he used to be able to do.  He stated that he tried working with e-Bay, but the medicine made him too cloudy and that he could not concentrate.  He reported that he was granted Social Security Disability benefits due to disability which included his service-connected arms, legs and back, as well as nonservice-connected leukemia and that this award was granted effective from his discharge from service.

An April 2009 SSA decision confirms that the Veteran was awarded benefits from February 2005.  It was found that he had severe impairments which included peripheral polyneuropathy, myelogenous leukemia and depression.  The records show that the Veteran takes pain medication for his back disability, as well as for his service-connected upper and lower polyneuropathy.  The Veteran reported that his illnesses, injuries or conditions affected the following: lifting, squatting, bending, standing, reaching, walking, sitting, kneeling, talking, hearing, stair climbing, seeing, memory, completing tasks, concentration, understanding (sometimes), following instructions, using hands and getting along with others.

The Board finds that the Veteran is competent to state the difficulties he has as a result of his service-connected disabilities.  The Board finds his assertion that his service-connected back and lower extremity disability prevents him from being able to stand, sit, or walk for a significant period of time to be credible.  The record shows that he has pain and weakness in the lower and upper extremities and that he also experiences back pain.  The Veteran reports that he takes medication for these impairments and he has offered credible testimony that the medication caused some cloudiness of [thought] and made it difficult for him to concentrate.  The Board finds that the Veteran's physical limitations caused by the service-connected upper and lower extremity polyneuropathy and back disabilities, in connection with his other service-connected disabilities, to include his psychiatric impairment, prevents all forms of a substantially gainful occupation.  The Board comes to this conclusion based on the medical and lay evidence of record.  While the SSA decision to find the Veteran unemployable is not controlling, the Board concludes that their findings are consistent with the evidence of record.  In this regard, the Board finds that it is at least as likely as not that the Veteran's service-connected disabilities, given the level of their severity, and irrespective of the impairment caused by the nonservice-connected leukemia, prevents the Veteran from engaging in a substantially gainful occupation.  The fact that the Veteran has a combined 80 percent disability rating effective from February 2005 and a combined 90 percent rating effective from April 2008 is supportive of significant impairment in earning capacity.  Likewise, the Veteran's assertions as to how the impairment caused by the service-connected disabilities affects his ability to function are consistent with the medical evidence of record.  As such, the Board finds that the criteria for a TDIU rating have been met.


ORDER

A disability rating in excess of 10 percent for a thoracolumbar spinal disability prior to April 2, 2008, or a 40 percent rating thereafter, is denied.

A TDIU rating is granted.


REMAND

The Board remanded the Veteran's peripheral neuropathy increased rating claims for further procedural and evidentiary development in August 2009, to include a new VA neurological examination.  However, the Board finds that the VA neurological examination provided to the Veteran in May 2010 did not address all of the requested information.   In that regard, the examination report reflects the examiner's finding that the Veteran demonstrated a decreased sensory examination of the tibial/peroneal nerve of his bilateral lower extremities.  However, the examiner failed to characterize this impairment as either mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve, as requested in the Board's Remand directives.  Moreover, the neurological examination failed to include motor examination of the Veteran's right upper extremity or a sensory examination of the Veteran's left upper extremity.  Additionally, the nerve conduction study performed in conjunction with the examination failed to include an assessment of the Veteran's left upper extremity.  

Thus, the Board finds that the Veteran should be provided with a new neurological examination so that these deficiencies should be remedied, or if the examiner deemed these examinations/studies to be unnecessary, the examiner should provide a related explanation.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance); See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The VA examiner should also address whether the Veteran's peripheral neuropathies render him unemployable, as the Veteran's statements of record reflect this assertion.

After the Veteran was provided with the aforementioned VA examination, his peripheral neuropathy increased rating claims were subsequently readjudicated, as reflected by a February 2011 supplemental statement of the case.  However, this supplemental statement of the case erroneously referred to the Veteran's service-connected peripheral neuropathies of his bilateral lower extremities as 10 percent disabling, rather than 20 percent disabling.  This error does not appear to be merely typographical, as these erroneous evaluations are referenced throughout the supplemental statement of the case and in the relevant analysis.  Accordingly, this adjudicatory error should be remedied, as well.

Additionally, the Veteran's recent VA treatment records from February 2010 to the present should also be obtained.  38 C.F.R. § 3.159(c)(2) (2010).



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from February 2010 to the present. 

2.  Schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected peripheral neuropathies.  The examiner should review a copy of this Remand and the Veteran's claims file, specifically including the Veteran's 2010 VA neurological examination, in conjunction with the examination.

All indicated testing and studies for all four extremities should be accomplished.  This testing should include a motor examination of the Veteran's right upper extremity and a sensory examination of the Veteran's left upper extremity, as these were not accomplished during the Veteran's 2010 VA neurological examination.  Additionally, a nerve conduction study should be performed to assess any potential impairment of the Veteran's left upper extremity, as this extremity was not assessed during nerve conduction study conducted in conjunction with the 2010 VA neurological examination.  If the examiner determines that these tests and studies were not warranted, an explanation as to why that is so should be provided.

With regard to any neurological impairment found, the examiner should classify the impairment of the affected nerve as reflective of either complete paralysis, or mild, moderate, or severe incomplete paralysis.

3.  Thereafter, the Veteran's peripheral neuropathy increased rating claims should be readjudicated.  If  the full benefit sought with regard to any of the claims remains denied, the Veteran and his representative should be provided with a supplemental statement of the case accurately reflecting the issues on appeal and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Chief Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


